Case 4:19-cv-00896-ALM-CAN Document 94 Filed 07/20/20 Page 1 of 5 PageID #: 477




                        UNITED STATES DISTRICT COURT FOR THE
                             EASTERN DISTRICT OF TEXAS

    CRAIG CUNNINGHAM,                               §
    Plaintiff,                                      §
                                                    §
    v.                                              §
                                                    § Case 4:19-cv-00896-ALM-CAN
    Matrix Financial Services, LLC                  §
                                                    §
    Defendants.                                     §
                                                    §
                                                    §


     Plaintiffs Response in Opposition to the Motions to Dismiss Filed by all Defendants
                                         in this case



    1. The Plaintiff hereby files this response in opposition to the motions to dismsis filed in
           this case.

    2. Plaintiff’s claims against Defendant Matrix should not be dismissed.

    3. Plaintiff has stated a claim for vicarious liablity against Defendant Matrix. Matrix
           was aware that the Plaintiff didn’t want to recieve calls to 615-348-1977 as the
           Plaintiff previously complaind of unwanted calls to this number towards the end
           of 2019.

    4. Plaintiff has properly alleged that National Car Cure placed the calls on behalf of
           Defendant Matrix and that National Car Cure should be directly liable and Matrix
           and all other defendants are vicariously liable. Defendants could be held liable
           under multiple doctrines of agency such as ratification or actual authority.

    5. Even after suing the defendants in this instant case, Defendant Matrix still continued
           to do business with National Car Cure and National Car Cure placed additional
           calls to the Plaintiff, which is ratification.

    6. Nothing in the Plaintiff’s allegations shows consent.
Case 4:19-cv-00896-ALM-CAN Document 94 Filed 07/20/20 Page 2 of 5 PageID #: 478




    7. Plaintiff is not seeking to recover for calls placed to the Plaintiff. The call log shows
           all calls placed of which all calls appear to be by or on behalf of Defendant Matrix
           by National Car Cure. It wasn’t clear who the Plaintiff was calling at the time
           until the Plaintiff completed a sale incolving Defendant NCC and at no time did
           the Plaintiff provide his phone number. Simply calling someone back isn’t the
           same as providing your phone number and asking to be called.

    8. Plaintiff’s Claims should not be dismissed against National Car Cure and
           Zander, Collins, and Smith, LLC

    9. Defendants begin their motion with false statements that the Plaintiff has ever brouhgt
           a case deemed to be in bad faith or for the purpose of harassment.

    10. Plaintiff has adequately pled his claims against NCC and Zander, Collins, and
           Smith, LLC

    11. The Plaintiff has made sufficient allegations regarding the calls and complaint to meet
           the requirements of FRCP 8. Plaintiff has been issued 2 policies by the
           defendants, which were mentioned in the complaint, and the Plaintiff has
           specified the dates, times, and caller ID’s of the calls involved.

    12. Defendants arguments regarding Consent must fail at the Pleading Stage

    13. Defendants are attempting to shoehorn a summary judgment argument regarding
           consent, which is an affirmative defense in the form of a motion to dismiss.

    14. Consent is an affirmative defense requiring evidence and simply can’t be resolved at
           the pleading stage. More to the point, noting in the Plaintiff’s complaint makes
           any admission regarding consent or the Plaintiff providing his phone number to
           the defendants. Placing calls to a party is simply not consenting to calls from them
           and no courts have ever concluded this.

    15. As the Managing Entity of National Car Cure, LLC, they are directly liable for
           directing the illegal calls to the Plaintiff
Case 4:19-cv-00896-ALM-CAN Document 94 Filed 07/20/20 Page 3 of 5 PageID #: 479




    16. Zander, Collins, and Smith is the managing entity of National Car Cure, according to
           the Secretary of State of Florida and corporate filings with the state. Zander
           Collins, is certainy more than just the registered agent and directed the calls to the
           Plaintiff. Managers and owners of an entity can be directly liable if they
           personally participated in the complained of conduct, which is the case under
           these circumstances.

    17. Plaintiff withdraws his allegations against David Glenwinkel

    18. Plaintiff will move seperately to dismiss his claims against David Glenwinkel

    19. Plaintiff’s claims against Sing For Service, LLC, DBA MEPCO should not be
           dismissed

    20. Plaintiff has adequately pled specific allegations against MEPCO as it is alleged that
           MEPCO is mentioned in the policy sold to him and MEPCO even after being sued
           and served in this case continued to do business with Defendant National Car
           Cure resulting in additional calls to the Plaintiff. Furthermore, MEPCO has been
           involved in previous complaints of telemarketing involving the Plaintiff in the
           past and was well aware that the Plaintiff didn’t want to recieve calls to 615-348-
           1977.

    21. Plaintiff has stated a claim under 47 USC 227(b)

    22. Plaintiff has alleged the specifics relating to the calls and that MEPCO was
           mentioned in both policies sold to the Plaintiff. MEPCO continued to do business
           with both Matrix and National Car Cure in this case despite knowing that the
           Plaintiff didn’t want to get calls and that the co-defendants were engaged in
           illegal telemarketing.

    23. MEPCO’s is vicariously liable for the calls under the doctrine of actual authority and
           ratification as alleged in the complaint. Apparent authority is also present as
           MEPCO was named in the car warranty booklet mailed to the Plaintiff as a result
           of the calls in question.
Case 4:19-cv-00896-ALM-CAN Document 94 Filed 07/20/20 Page 4 of 5 PageID #: 480




    24. Plaintiff can clarify any outstanding issues in an amended complaint as well.




    3000 Custer Road, ste 270-206 Plano, Tx 75075
    7/20/2020

    615-348-1977
Case 4:19-cv-00896-ALM-CAN Document 94 Filed 07/20/20 Page 5 of 5 PageID #: 481




                       UNITED STATES DISTRICT COURT FOR THE
                            EASTERN DISTRICT OF TEXAS

    CRAIG CUNNINGHAM,                              §
    Plaintiff,                                     §
                                                   §
    v.                                             §
                                                   § Case 4:19-cv-00896-ALM-CAN
    Matrix Financial Services, LLC                 §
                                                   §
    Defendants.                                    §
                                                   §
                                                   §




                                       Certificate of Service

    I certify that a true copy of the foregoing was sent via usps first class mail to the
    defendants in this case.




    3000 Custer Road, ste 270-206 Plano, Tx 75075
    7/20/2020

    615-348-1977
